PROSPECTUS SUPPLEMENT NO. 1Filed Pursuant to Rule 424(b)(3) (To Prospectus dated November 12, 2009)Registration Statement No. 333-162430 Common Stock and Common Stock Issuable upon Exercise of Warrants Raptor Pharmaceutical Corp. This prospectus supplement supplements our prospectus dated November 12, 2009, relating to the sale from time to time by certain of our security holders (including their transferees, donees, pledgees or successors) of up to 3,793,639shares of common stock and the shares of common stock issuable upon exercise of common stock warrants of up to 1,764,226 shares for an aggregate total of 5,557,865 shares of our common stock. You should read this prospectus supplement in conjunction with the prospectus, and this prospectus supplement is qualified by reference to the prospectus, except to the extent that the information in this prospectus supplement supersedes the information contained in the prospectus.
